DETAILED ACTION
	This Office action is responsive to communication received 04/12/2021 – application papers received, including Power of Attorney, miscellaneous letter styled “Rescission of any Prior Disclaimers and Request to Revisit Art”, and IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
This application is a CIP of 16/780,040 02/03/2020 PAT 11213730 which is a CIP of 16/539,622 08/13/2019 PAT 11027178 which is a CIP of 16/219,651 12/13/2018 ABN.
Status of Claims
	Claims 1-20 are pending.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beno (US PUBS 2015/0045134) in view of Boyd (US PUBS 2010/0041494).
As to claim 1, Beno shows a golf club comprised of a golf club head (i.e., FIGS. 3, 5A, 5B, 5C), a shaft having a shaft axis (i.e., paragraph [0259]) coupled to the golf club head at a first end of the shaft, wherein the golf club head comprises: a frontal portion (901; Fig. 5C) comprised of a first material having a first density (i.e., see paragraph [0132]); said frontal portion comprising a striking face having a face center (i.e., every striking face includes a face 
Beno fails to explicitly disclose a grip coupled to the shaft at a second end of the shaft.  Although the inclusion of a grip is common, the teaching reference to Boyd is cited to clearly show that a grip or handle element is normally attached to one end of a shaft so that the club may be held and swung by a golfer.  See paragraphs [0019, 0078] in Boyd.  In view of the teachings in Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Beno by providing a grip coupled to the shaft at a second end of the shaft, the motivation being to provide a comfortable area on the shaft so that the golfer may hold and use the golf club in the usual and customary fashion.  
As to claim 2, Beno discloses that any one of a number of distinct shapes for the perimeter attachment area may be used, including any one or combination of ledges or stepped structures, as shown in FIGS, 96 and 97, for example.  These ledges and stepped structure 
As to claims 3-8, while the specific, claimed ratios of the undercut max width to the undercut opening width (claims 3-5) and the claimed undercut opening widths (claims 6-8) are not disclosed, Beno does provide some guidance for the sizing of the openings with respect to a total area of the flange or seam arrangements that may be used to secure the front and rear club head portions.  The perimeter attachment areas with these seam connections account for an undercut construction, as shown in FIG. 109.  Also, see paragraphs [0329, 0335-0338, 0343-0346] in Beno.  Here, the sizing of the undercut and the openings in the undercut would have been a matter of design choice.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.   
As to claim 9, Boyd obviates the joining of a front and rear body portion using only mechanical means incorporated within a ledge or undercut arrangement along the perimeter between the front and rear portions.  See FIGS. 10 and 11 along with paragraphs [0099-0102] in Boyd.  Each of Beno and Boyd comprises a metallic material for the front portion (i.e., paragraph [0064] in Boyd; paragraph [0132 in Beno]).  Recognizing that Beno also shows an undercut or ledge arrangement along a perimeter attachment area in some embodiments and further recognizing that the voids or openings shown in Beno and discussed above with respect KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
As to claim 10, Beno shows a golf club comprised of a golf club head (i.e., FIGS. 3, 5A, 5B, 5C), a shaft having a shaft axis (i.e., paragraph [0259]) coupled to the golf club head at a first end of the shaft, wherein the golf club head comprises: a frontal portion (901; Fig. 5C) comprised of a first material having a first density (i.e., see paragraph [0132]); said frontal portion comprising a striking face having a face center (i.e., every striking face includes a face center) located at a forward portion of said golf club head, a crown return at an upper portion of said frontal portion, a sole return at a lower portion of said frontal portion, and a rear circumferential attachment edge located at a rear of said frontal portion (i.e., see paragraph [0131]); and a rear portion (902) comprised of a second material having a second density, said rear portion located aft of said striking face comprising a crown at an upper portion of said rear portion, a sole on a bottom portion of said rear portion, and a front circumferential attachment edge at a front portion of said rear portion, wherein said second material comprises a thermoplastic composite material (i.e., rear portion 902 includes the crown as an insert; see paragraph [0168] stating that the crown insert may be formed of thermoplastic material);  wherein at least one first attachment feature is provided on said rear circumferential attachment edge, and wherein said rear portion is joined to said frontal portion by at least one thermoplastic composite element that is mechanically locked with said at least one first attachment feature (i.e., see paragraphs [0186, 0187, 0188] in Mitzel, which discusses heat staking, which includes 
Beno fails to explicitly disclose a grip coupled to the shaft at a second end of the shaft.  Although the inclusion of a grip is common, the teaching reference to Boyd is cited to clearly show that a grip or handle element is normally attached to one end of a shaft so that the club may be held and swung by a golfer.  See paragraphs [0019, 0078] in Boyd.  In view of the teachings in Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Beno by providing a grip coupled to the shaft at a second end of the shaft, the motivation being to provide a comfortable area on the shaft so that the golfer may hold and use the golf club in the usual and customary fashion.  
	As to claim 11, although Beno does not explicitly disclose wherein said at least one thermoplastic composite element comprises at least one of a fiber tow encapsulated in thermoplastic resin, a fiber tape encapsulated in thermoplastic resin, and a prepreg encapsulated in thermoplastic resin, Beno does state that the particular plastic material employed for the heat staking operation will enable fine-tuning of the flow and melt temperature based upon the particular heating method used.  See paragraph [0186] in Beno.  In view of the teaching in Beno, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to select a suitable thermoplastic composite element for the heat staking operation in Beno, wherein the selection of the thermoplastic element is based upon the parameters of the heating process.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beno (US PUBS 2015/0045134) in view of Boyd (US PUBS 2010/0041494) and Lee (USPN 6,860,823). 
Beno in view of Boyd has been discussed above. Beno, as modified by Boyd, lacks the specifics of a combination of an undercut in combination with the thermoplastic composite element that is weaved through or otherwise received in the undercut, as specifically set forth in claims 12-14.  Lee shows it to be old in the art to form include an attachment feature in a circumferential portion of the rear edge of a frontal portion of the golf club head, wherein the attachment feature includes a plurality of depressions or slots (83) and further wherein pre-peg plies (91) are weaved through the slots (83) and integrated with the rear portion. Although the Lee device does not explicitly discuss an undercut as part of the connection structure, it is clear from Beno that the perimeter regions between the front and rear portions of the club head may connect using a variety of shapes as part of the perimeter edge, including but limited to ledges, steps, flanges, etc.  See FIGS. 97-101 and the description of the same in paragraphs [0314-0319] in Beno.  With the added teachings gleaned from Lee, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Beno by incorporating the features “wherein said at least one first attachment feature comprises at least one undercut, and wherein said at least one thermoplastic composite element is weaved through said at least one undercut” along with “wherein said at least one thermoplastic composite element is unitarily formed with said rear portion” and “wherein said first attachment feature comprises at least one undercut defined entirely through said rear circumferential attachment edge and said at least one thermoplastic composite element comprises at least one discrete thermoplastic composite element that is received within said at KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beno (US PUBS 2015/0045134) in view of Boyd (US PUBS 2010/0041494) and Demille (USPN 8,460,123). 
	As to claim 16, Beno shows a golf club comprised of a golf club head (i.e., FIGS. 3, 5A, 5B, 5C), a shaft having a shaft axis (i.e., paragraph [0259]) coupled to the golf club head at a first end of the shaft, wherein the golf club head comprises: a frontal portion (901; Fig. 5C) comprised of a first material having a first density (i.e., see paragraph [0132]); said frontal portion comprising a striking face having a face center (i.e., every striking face includes a face center) located at a forward portion of said golf club head, a crown return at an upper portion of said frontal portion, a sole return at a lower portion of said frontal portion, and a rear circumferential attachment edge located at a rear of said frontal portion (i.e., see paragraph [0131]); and a rear portion (902) comprised of a second material having a second density, said rear portion located aft of said striking face comprising a crown at an upper portion of said rear portion, a sole on a bottom portion of said rear portion, and a front circumferential attachment edge at a front portion of said rear portion, wherein said second material comprises a thermoplastic composite material (i.e., rear portion 902 includes the crown as an insert; see paragraph [0168] stating that the crown insert may be formed of thermoplastic material);  wherein at least one first attachment feature (173, 176) is defined on said rear circumferential attachment edge (FIG. 60), and wherein said front circumferential attachment edge comprises at least one second attachment feature (177; FIG. 62) that is coupled with said at least one first 
	Beno does not explicitly disclose that the thermoplastic material is selected from the group consisting of polyetherimide (PEI) , polyether ether ketone (PEEK), polyphenylene sulfide (PPS), polysulfone (PSU), polyacryletherketone (PEAK), polyetherketoneketone (PEKK), and polyvinyl chloride (PVC).  Demille shows it to be old in the art to incorporate thermoplastic materials such as PEKK, PEEK within the aft body of a multi-material and multi-component golf club head to take advantage of the natural properties of the material and provide a lightweight, strong, low density composite molding material.  See col. 3, lines 24-39 and col. 4, lines 35-42 and col. 4, lines 60-65 in Demille.  In view of the patent to Demille, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Beno by selecting a suitable thermoplastic material for the rear portion, the motivation being to provide a rear portion that is lightweight and strong.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)
Beno further fails to explicitly disclose a grip coupled to the shaft at a second end of the shaft.  Although the inclusion of a grip is common, the teaching reference to Boyd is cited to clearly show that a grip or handle element is normally attached to one end of a shaft so that the club may be held and swung by a golfer.  See paragraphs [0019, 0078] in Boyd.  In view of the teachings in Boyd, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Beno by providing a grip 
As to claim 17, Beno discloses that any one of a number of distinct shapes for the perimeter attachment area may be used, including any one or combination of ledges or stepped structures, as shown in FIGS, 96 and 97, for example.  These ledges and stepped structure clearly form an undercut configuration around the perimeter attachment area.   The perimeter attachment area of at least one portion of the body may include openings (i.e., elements 1613; FIG. 109), which are formed, for example, on what may be considered an undercut area on element (1601).  Although no explicit mention is made of the claimed language “undercut opening width”, it appears the width (i.e., diameter of openings 1613; FIG. 109) is less than the overall or maximum width of the undercut. 
As to claims 18-20, while the specific, claimed ratios of the undercut max width to the undercut opening width are not disclosed, Beno does provide some guidance for the sizing of the openings with respect to a total area of the flange or seam arrangements that may be used to secure the front and rear club head portions.  The perimeter attachment areas with these seam connections account for an undercut construction, as shown in FIG. 109.  Also, see paragraphs [0329, 0335-0338, 0343-0346] in Beno.  Here, the sizing of the undercut and the openings in the undercut would have been a matter of design choice. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See FIG. 24 and scrim layer (2460) in Greaney;
FIS. 12-8 in Sanford show various perimeter attachments between a front and a rear portion of a golf club head;
Note FIGS. 2 and 3 in Peterson, which shows a snap-fit arrangement between shell portions of a club head;
See FIGS. 13A, 13B in Beach;
FIG. 14 in Reyes;
FIGS. 18A-18E and FIG. 24 in Rae;
FIG. 1 in North;
Stites shows a golf club and shaft arrangement, of interest;
See FIGS. 3B-4F in Sander. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711